Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 11 August 1811
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



My Dear Caroline:
Quincy, Aug. 11th, 1811.

I do not know how our account stands, whether I am indebted for a letter or you, but I shall not be very strict with you; I am always delighted with your letters, whether to me or to Susan; we talk daily of you, and wish for you, and when I think how far you all are from me, I am ready to sit down and weep.
We go on much in the old way here—now and then a large party, then a few friends.
A. A.